WARD, Circuit Judge
(dissenting). If the motion of the executrix of Frederick R. Pomeroy, deceased, to abate the judgment entered against him in a criminal action in his lifetime, because of his death after it was entered, is to be regarded as an independent proceeding of a civil nature to which the United States has a right of appeal, I think it will be necessary to consider whether the Circuit Judge was right or wrong in holding the judgment to be abated. Such decisions as Bronson v. Schulten, 104 U. S. 410, 26 L. Ed. 797, and Phillips v. Negley, 117 U. S. 665, 6 Sup. Ct. 901, 29 L. Ed. 1013, only decide that after the expiration of the term, without extension by order, the court is powerless to amend or vacate its judgment as wrongfully entered, because containing error either of law or fact. This motion does not impeach the judgment on such grounds, but merely sets up a fact, occurring subsequently to its entry, which it is alleged as a matter *326of law abates it, though rightfully obtained, and containing no error of law or fact. I think the court has as much power to do this at any time as it would have to require the plaintiff to satisfy the judgment if the executrix had actually paid it after the term had passed.
For this reason, I dissent from the opinion of the court, which reverses the order on the ground that the court had no power to make it.